CORRECTED ORDER
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MOMENTA PHARMACEUTICALS, INC., AND
SANDOZ, INC.,
Plcn'ntiffs-Appellees,
V.
AMPHASTAR PHARMACEUTICALS, INC.,
INTERNATIONAL MEDICATION SYSTEMS, LTD.,
AND WATSON PHARMACEUTICALS, INC.,
Defendan,ts-Appellants,
2012-1062
Appea1 from the United States District Court for the
District of Massachusetts in case n0. 11-CV-11681, Judge
Nathanie1M. Gorton.
ON MOTION
Bef0re DYK, Circuit Jucige.
0 R D E R
Amphaster Pharmaceutica1S, Inc. et al. submit a mo-
tion for a Stay, pending appea1, of the preliminary injunc-

MOMENTA PHARMA V. AMPHASTAR PHARM.A 2
tion entered by the United States District Court for the
District of Massachusetts on October 28, 2011. Amphas-
tar also request an immediate stay of the injunction
pending disposition of its motion for a stay, pending
appeal. The court also considers whether to expedite the
briefing schedule
Upon consideration thereof
IT ls 0RDERED TH_AT:
(l) Momenta Pharmaceuticals, Inc. et al. are directed
to respond no later than 5:00 p.m. on November 22, 2011.
(2) Amphastar’s request for an “immediate stay”
pending action on the stay motion is denied
(3) Ampl1astar’s brief is due no later than November
29, 2011. Momenta’s brief is due within 14 days from the
date of service of Amphastar’s initial brief. Amphastar’s
reply brief and the joint appendix are due within seven
days from the date of service of M0menta’s response brief
The case will be placed on the next available oral argu-
ment calendar after the briefing is completed.
FOR THE COURT
 1 7  /s/ Jan Horba1y
Date J an Horb aly
Clerk
cc: Patricia A. Millett, Esq. ' FILED
Courtney M. Schou, Esq. fm
519 N9V 1 7 2011
JAN |'l0RBA|.Y
CLERK